                       Order Filed on June 22, 2021
                       by Clerk
                       U.S. Bankruptcy Court
                       District of New Jersey




DATED: June 22, 2021
                                                               United States Bankruptcy Court
                                                                   District of New Jersey
In re:                                                                                                                  Case No. 19-28149-RG
William Charles Hovey                                                                                                   Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 23, 2021                                                Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 25, 2021:
Recip ID                 Recipient Name and Address
db                     + William Charles Hovey, 14 Balchen Way, Rockaway, NJ 07866-4702

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 25, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 23, 2021 at the address(es) listed below:
Name                               Email Address
Dean G. Sutton
                                   on behalf of Defendant William Charles Hovey dean@deansuttonlaw.com

Dean G. Sutton
                                   on behalf of Debtor William Charles Hovey dean@deansuttonlaw.com

Donald W Clarke
                                   on behalf of Creditor Robert M Pietrowicz dclarke@genovaburns.com dclarke@ecf.inforuptcy.com

Leonard C. Walczyk
                                   on behalf of Creditor Robert M Pietrowicz lwalczyk@wjslaw.com lwalczyk@ecf.inforuptcy.com;dmendez@ecf.inforuptcy.com

Marie-Ann Greenberg
                                   magecf@magtrustee.com

Neal H. Flaster
                                   on behalf of Plaintiff Robert M Pietrowicz nhf@flasterlawgroup.com
District/off: 0312-2                                       User: admin                         Page 2 of 2
Date Rcvd: Jun 23, 2021                                    Form ID: pdf903                    Total Noticed: 1
Neal H. Flaster
                          on behalf of Creditor Robert M Pietrowicz nhf@flasterlawgroup.com

Patrick J. Spina
                          on behalf of Creditor Valley National Bank info@pjspinalaw.com

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 9
